MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                      May 08 2015, 11:00 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.M.C., A Child                         May 8, 2015
Alleged to be a Delinquent Child,                        Court of Appeals Case No.
                                                         62A04-1411-JV-525
Appellant-Respondent,
                                                         Appeal from the Perry Circuit Court.
        v.                                               The Honorable Lucy Goffinet,
                                                         Judge.
                                                         The Honorable Karen Werner,
State of Indiana,                                        Magistrate.
                                                         Cause No. 62C01-1408-JD-161
Appellee-Petitioner.




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015        Page 1 of 8
                                             Statement of the Case
[1]   J.M.C. appeals from the juvenile court’s adjudication of him as a delinquent
                                                                     1
      child for what would constitute criminal mischief as a Class B misdemeanor if

      committed by an adult and the status offense of habitual disobedience of a
                                                 2
      parent, guardian, or custodian. We affirm.


                                                     Issues
[2]   J.M.C. presents the following restated issues for our review:


                 I.       Whether there is sufficient evidence to support J.M.C.’s
                          adjudication as a delinquent child for committing what
                          would constitute criminal mischief if committed by an
                          adult.
                 II.      Whether there is sufficient evidence to support J.M.C.’s
                          adjudication as a delinquent child for committing the
                          status offense of habitual disobedience of a parent,
                          guardian, or custodian.

                                   Facts and Procedural History
[3]   Prior to August 2, 2014, J.M.C., who was seventeen years old, was living with

      his mother, S.D., S.D.’s boyfriend, a brother, a sister, J.M.C.’s girlfriend, and

      their two-year-old daughter in Tell City, Indiana. According to S.D., her

      boyfriend purchased the house and they all moved into it sometime in March or

      April of that year. J.M.C. had returned from Florida to Indiana to live with his



      1
          Ind. Code § 35-43-1-2(a) (2014).
      2
          Ind. Code § 31-37-2-4 (1997).


      Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015   Page 2 of 8
      mother in approximately May 2014, and was on probation through the State of

      Florida.


[4]   Sometime around August 2, 2014, J.M.C. left the house and began staying with

      his cousin, A.K., and his friend, T.Z. S.D. did not approve of J.M.C. staying

      out overnight without her permission and did not approve of J.M.C. staying

      with his cousin. On August 5, 2014, when S.D. learned of J.M.C.’s

      whereabouts, she contacted local law enforcement out of concern that J.M.C.

      might be found in violation of the conditions of his probation.


[5]   Two police officers were dispatched to the house where J.M.C. was staying and

      transported him home to S.D.’s house. Officer Derrick Lawalin, who had

      taken S.D.’s complaint, was at S.D.’s house when J.M.C. was brought there by

      the officers.


[6]   Later that same day, Officer Lawalin was dispatched to S.D.’s house upon

      receiving a 911 call placed by S.D. S.D. and J.M.C. had been arguing because

      S.D. had picked up his paycheck from his employer. S.D. had barricaded

      herself, her friend, J.M.C.’s girlfriend, and J.M.C.’s daughter in S.D.’s

      bedroom. S.D. had locked the door because J.M.C. was upset. J.M.C. began

      pounding loudly on the door.


[7]   When Officer Lawalin arrived at the house, J.M.C. met him at the front door.

      J.M.C. appeared to be upset and angry. Everyone else was barricaded in the

      bedroom. Officer Lawalin placed J.M.C. in handcuffs and left him with other

      officers who had arrived at the house. J.M.C. was secured because the dispatch

      Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015   Page 3 of 8
      reported that J.M.C. had a blunt object and was trying to force his way into the

      bedroom. Officer Lawalin went inside the house where he observed what

      appeared to him to be fresh damage to the bedroom door. He also saw a

      “hammer type object” that “had the appearance of like a hatchet.” Tr. p. 60.

      He then contacted J.M.C.’s probation officer, Chris Wagner. Wagner was the

      Chief Probation Officer of the Perry County Probation Department, and as the

      primary juvenile probation officer was in charge of courtesy supervision of

      J.M.C. for the State of Florida.


[8]   Wagner spoke with J.M.C. at the police station. J.M.C. told Wagner that he

      had been arguing with his mother because he had been going places she did not

      approve of and was staying out late. They also discussed the fact that he was

      gone overnight and that was against his mother’s rules. Their arguments had

      been escalating over time.


[9]   On August 12, 2014, the State alleged that J.M.C. was a delinquent child for

      having committed criminal mischief and the status offense of habitual

      disobedience of a parent, guardian, or custodian. The juvenile court held a fact-

      finding hearing on October 3, 2014, after which the juvenile court adjudicated

      J.M.C. a delinquent child on both counts. On October 22, 2014, J.M.C.

      received an indeterminate commitment to the Indiana Department of

      Correction. J.M.C. now appeals.




      Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015   Page 4 of 8
                                    Discussion and Decision
                                          Standard of Review
[10]   In both issues raised by J.M.C. on appeal, he contends that the evidence is

       insufficient to support the adjudication. “When the State seeks to have a

       juvenile adjudicated to be a delinquent for committing an act which would be a

       crime if committed by an adult, the State must prove every element of the crime

       beyond a reasonable doubt.” Ind. Code § 31-37-14-1 (1997). “Upon review of

       a juvenile adjudication, this court will consider only the evidence and

       reasonable inferences supporting the judgment.” J.R.T. v. State, 783 N.E.2d
300, 302 (Ind. Ct. App. 2003), trans. denied. “We will neither reweigh the

       evidence nor judge witness credibility.” Id. “If there is substantial evidence of

       probative value from which a reasonable trier of fact could conclude that the

       respondent was guilty beyond a reasonable doubt, we will affirm the

       adjudication.” Id.


                                         I. Criminal Mischief
[11]   J.M.C. claims that there is insufficient evidence to support his adjudication of

       criminal mischief. In order to establish that J.M.C. committed what would be

       the Class B misdemeanor offense of criminal mischief if committed by an adult,

       the State was required to prove beyond a reasonable doubt that J.M.C.

       recklessly, knowingly, or intentionally damaged or defaced property of another

       person without the other person’s consent. Ind. Code § 35-43-1-2(a). J.M.C.

       argues that the evidence establishes that S.D.’s boyfriend was the owner of the


       Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015   Page 5 of 8
       property at issue and without his testimony on the element of consent, the

       evidence is insufficient.


[12]   The record reflects that when asked by J.M.C.’s counsel about the age of the

       house in which they lived, S.D. testified that “I’m really not sure, we um, my

       boyfriend just purchased it. We just moved in like April, March or April so I

       don’t really know how old it is.” Tr. p. 44. S.D.’s boyfriend did not testify at

       the fact-finding hearing. However, the record establishes that he was not at

       home at the time of the incident. Therefore, he could not have consented to

       J.M.C. defacing the bedroom door of the house. Further, the record shows that

       S.D. placed a 911 call to police officers after locking that door and barricading

       herself and others in her bedroom. To the extent S.D. might be considered the

       property owner, it would be reasonable to infer from those facts that S.D. did

       not consent to J.M.C. defacing the door.


[13]   “Where circumstantial evidence is used to establish guilt, the question for the

       reviewing court is whether reasonable minds could reach the inferences drawn

       by the jury; if so, there is sufficient evidence.” Maxwell v. State, 731 N.E.2d 459,

       462 (Ind. Ct. App. 2000), trans. denied. “Furthermore, we ‘need not determine

       whether circumstantial evidence is adequate to overcome every reasonable

       hypothesis of innocence, but rather whether inferences may be reasonably

       drawn from that evidence which supports the verdict beyond a reasonable

       doubt.’” Id. at 463 (quoting Bustamante v. State, 557 N.E.2d 1313, 1318 (Ind.

       1990) (citation omitted)).



       Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015   Page 6 of 8
[14]   Here, although the State did not present direct evidence of lack of consent, it

       did present sufficient circumstantial evidence from which the fact-finder could

       have concluded beyond a reasonable doubt that J.M.C. damaged the bedroom

       door without the consent of the property owner.


                                    II. Habitual Disobedience
[15]   The State alleged that J.M.C. was a delinquent child for committing the

       delinquent act of habitual disobedience of a parent, guardian, or custodian.

       J.M.C. claims that there is insufficient evidence that S.D. was J.M.C.’s

       “custodial parent” or that he broke any specific rules. Appellant’s Br. p. 7.


[16]   In order to prove this status offense, the State was required to establish beyond

       a reasonable doubt that before becoming eighteen years of age, J.M.C.

       habitually disobeyed the reasonable and lawful commands of his parent,

       guardian, or custodian. Ind. Code § 31-37-2-4.


[17]   J.M.C. was seventeen years old at the time of the fact-finding hearing.

       Although J.M.C. argues that there is insufficient evidence to establish that S.D.

       was J.M.C.’s custodial parent, the plain wording of the statute requires that the

       State establish that S.D. was J.M.C.’s parent, guardian, or custodian. See Ind.

       Code § 31-37-2-4. S.D. was present at the initial hearing, two status

       conferences during one of which he requested to be released back to S.D., his

       mother, the fact-finding hearing, and the dispositional hearing. S.D. testified

       that she was J.M.C.’s mother, and that he was her son. Additionally, J.M.C.’s

       counsel objected to statements J.M.C. made to his probation officer after his

       Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015   Page 7 of 8
       arrest because S.D. was not present when he was questioned. The evidence is

       sufficient to establish that S.D. was J.M.C.’s parent.


[18]   Next, J.M.C. challenges the determination that he broke any specific rules. The

       record reflects that at times, S.D.’s testimony during the fact-finding hearing

       differed from her initial statements to police officers. J.M.C. told Wagner, his

       probation officer, that he had been arguing with his mother because he had

       been going places she did not approve of and was staying out late. They also

       discussed the fact that he was gone overnight and that was against his mother’s

       rules. Arguments between the two had been escalating over time. S.D. testified

       that once she became aware of J.M.C.’s whereabouts, she contacted authorities

       because she was concerned about his compliance with his probation. S.D. did

       not approve of J.M.C. staying with A.K. and T.Z., but he did so nonetheless.

       The evidence is sufficient that J.M.C. broke specific rules S.D. had established

       and of which J.M.C. was aware.


                                                Conclusion
[19]   In light of the foregoing, we affirm the juvenile court’s decision.


[20]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 62A04-1411-JV-525 | May 8, 2015   Page 8 of 8